Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 16, 2017

                                        No. 04-15-00695-CV

                                        John M. DONOHUE,
                                             Appellant

                                                  v.

Sergeant Jose HERNANDEZ, Deputy Matt Krueger, Deputy Birdie Tyler, and Denise Martinez,
                                   Appellees

                        From the County Court at Law, Kendall County, Texas
                                   Trial Court No. 15-003-CCL
                             Honorable Bill R. Palmer, Judge Presiding


                                           ORDER
Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

           Appellant’s motion to reconsider the denial of his motion for rehearing is DENIED.


                                                       _________________________________
                                                       Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2017.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court